36 F.3d 1102
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.A. Newell ALDRICH, et al., Plaintiffs-Appellees,v.Chris KNAB, et al., Defendants,andUniversity of Washington, Defendant-Appellant.
No. 93-35423.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 4, 1994.*Decided Aug. 29, 1994.

1
Before:  KOZINSKI and FERNANDEZ, Circuit Judges, and REAL,**


2
MEMORANDUM***


3
"The Eleventh Amendment's jurisdictional bar covers suits naming state agencies and departments as defendants ... whether the relief sought is legal or equitable in nature."   Brooks v. Sulphur Springs Valley Elec. Coop., 951 F.2d 1050, 1053 (9th Cir.1991).  The University of Washington is an arm of the state.   Goodisman v. Lytle, 724 F.2d 818, 820 (9th Cir.1984).  Because Aldrich named the university rather than its officers as defendants, the Eleventh Amendment bars the suit in federal court.   See Spaulding v. University of Wash., 740 F.2d 686, 694 (9th Cir.1984) (upholding dismissal of section 1983 claim against University of Washington on Eleventh Amendment grounds).   Papasan v. Allain, 478 U.S. 265 (1986), on which the district court relied in rejecting the university's Eleventh Amendment argument, is inapposite because it involved a suit against state officials.


4
The civil rights claim against the university also should have been dismissed because the state and its agencies are not persons under 42 U.S.C. Sec. 1983.   Will v. Michigan Dep't of State Police, 491 U.S. 58, 66, 71 (1989) (section 1983 was not intended to disturb states' Eleventh Amendment immunity).


5
REVERSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 * The Honorable Manuel L. Real, United States District Judge for the Central District of California, sitting by designation
* * * This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3.